FAI OFFICE ACTION
This action is in response to the application filed 9 July 2019.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
	This action supersedes the previous Non-Final action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Starting on page 54 of Applicant’s specification, under the heading Example System and Device, the paragraph numbers restart at [0001], and continue to [0014], and then on page 60, under the heading Conclusion, the paragraph number resumes at [00138].  
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “receiving, as part of the sharing workflow, a second user input specifying...”; however it is  unclear if this is claiming a second input from the same user, or if it is an input by a second user.  For purposes of examination, this is be interpreted as the same user making a second input.  Correction and clarification is requested. 
	Claims 2 – 9 are rejected as being dependent from claim 1 and having the same deficiencies. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of receiving a user request to initiate a sharing workflow for the collaboration project; receiving, as part of the sharing workflow, a first user input selecting the group management option; receiving, as part of the sharing workflow, a second user input specifying at least one member to be included in a first group or a change to be made to the first group; causing the first group to be created or changed in accordance with the second user input; receiving a user request, as part of the sharing workflow, to share the collaboration project with the first group; and causing, in response to the user request to share the collaboration project, an invitation to access the collaboration project to be sent to each member of the first group. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. scheduling / sharing information;  managing relationships between people;  managing human mental activity), but for the recitation of generic computer components.  Here, the computing device is merely a tool used to implement the steps1. The mere nominal recitation of a generic computing device does not take the claim limitation out of the certain methods of organizing human activity grouping. Thus, the claim recites a certain method of organizing human activity.


Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Independent claim 1, 10 and 15 recite displaying, as part of the sharing workflow and in response to the user request to share the collaboration project, a group management option. Claim additionally 1 recites a method implemented by at least one computing device; Claim 10 alternatively recites a group management system, implemented at least in part in hardware, to present a collaboration project sharing workflow to cause the collaboration project to be shared with other users, the group management system including a group creation module and a group editing module;  and claim 15 alternatively recites a computing device comprising: a processor; and computer-readable storage media having stored thereon multiple instructions that, responsive to execution by the processor, cause the processor to perform operations.  
	The displaying step is recited at a high level of generality, and amounts to insignificant extra solution activity of displaying information.  The hardware recited in the claims, in addition to the modules and computer readable medium, are also recited at a high level of generality, and merely automate the steps.  Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 9:
Claim 2 merely further describes the displayed data and the received data;
Claim 3 merely adds additional extra solution steps of receiving input and storing data, which are generic computer functions previously known to the industry [e.g. receiving, processing, and storing data;;  automating mental tasks];
Claim 4 merely adds additional extra solution steps of receiving input and updating group information, which are generic computer functions previously known to the industry [e.g. receiving, processing, and storing data;;  automating mental tasks];
Claim 5 merely further describes the groups;
Claim 6 merely recites extra solution activity of deleting data, which is a generic computer function previously known to the industry [e.g. receiving, processing, and storing data;;  automating mental tasks]; 
Claims 7 and 9 merely recite assigning permissions to members; and
Claim 8 merely further describes the collaboration project and does not further limit the abstract idea;

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. one computing device; a group management system, implemented at least in part in hardware including a group creation module and a group editing module; a processor; and computer-readable storage media having stored thereon multiple instructions]  amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry2  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., pages 54 – 60, under the heading Example System and Device, provides evidence of generic computer hardware performing generic, well-known, computer functions. 

Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation3.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
            


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gudipaty et al. (U.S. 2016/0112476, hereinafter Gudipaty), in view of Grason et al. (U.S. 2013/0174229, hereinafter Grason).
	Claims 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gudipaty et al. (U.S. 2016/0112476, hereinafter Gudipaty), in view of Grason et al. (U.S. 2013/0174229, hereinafter Grason).

In respect to claim 1, Gudipaty discloses in a digital medium environment with which to share a collaboration project with a group, a method implemented by at least one computing device (see at least [0064]), the method comprising:
	receiving a user request to initiate a sharing workflow for the collaboration project4 (see at least  [0070] At operation 1004, a request for an online meeting associated with the workspace is received. The request may come from one of the participants or it may be automatically generated in response to a predefined event such as reaching of a milestone in a project. According to other embodiments, the meeting may be a recurring one that is also automatically initiated by the system. Processing advances from operation 1004 to operation 1006);
	displaying, as part of the sharing workflow and in response to the user request to share the collaboration project, a group management option5 (see at least  [0034] The integrated online meeting may be initiated from a variety of points within the shared workspace. Any component application such as scheduling application 236 may be configured to select documents within the shared workspace, prepare a meeting invitation automatically configuring meeting parameters (invitees, subject, links, etc.), and initiating the meeting. Alternatively, the meeting may be initiated directly from a shared workspace user interface where the shared content is listed (as discussed below in conjunction with FIG. 5); see further  [0036] FIG. 3 is an example screenshot of a scheduling application user interface (UI) that enables organization and initiation of an online meeting integrated into a collaborative team site);
	receiving, as part of the sharing workflow, a first user input selecting the group management option  (see at least  [0037]-[0038] As mentioned previously, an online meeting integrated with a shared workspace may be initiated from any application associated with the shared workspace. For example, a word processing application may be configured to initiate an online meeting and automatically associate the meeting with a currently open document ( or family of documents). A scheduling application is another example application for initiating an online meeting and an intuitive one. UI 300 of the scheduling application includes a standard user controls bar 342 with icons and drop-down menu selections for various tasks such as controls for creating an appointment, initiating a meeting invitation, setting various attributes of an appointment, opening a calendar, and so on . In the example screenshot of FIG. 3, a meeting invitation has been initiated. [0038] A top portion of the invitation indicated by reference numeral 344 is a typical meeting invitation with the listing of addressee(s), subject, location, time, etc. [i.e. receiving, as part of the sharing workflow, a first user input selecting the group management option, Examiner noting that  selecting an invitation drop down menu is receiving an input for selecting the group management option].  Differently from a conventional meeting invitation, the body portion of the invitation includes first a link (346) describing the organized meeting, its session name, a number to call (if the meeting includes a phone conference component), a pass code, etc. Of course, the meeting may be purely online and not include a separate phone or video conference component, or any combination of the different communication modes).
	While Gudipaty discloses that attributes of the meeting such as its subject, participants ( or invitees), and the like may be automatically determined based on the selected document(s). For example, if the selected document is a specification document, a meeting initiated through the specification document may automatically include the document title in its subject line, invite the people associated with the document and include any associated presentation and emails along with the specification in the meeting resources (see [0047]) and that a scheduling application is another example application for initiating an online meeting and an intuitive one. UI 300 of the scheduling application includes a standard user controls bar 342 with icons and drop-down menu selections for various tasks such as controls for creating an appointment, initiating a meeting invitation, setting various attributes of an appointment, opening a calendar, and so on (see [0037]), and as such at least strongly suggests receiving, as part of the sharing workflow, a second user input specifying at least one member to be included in a first group or a change to be made to the first group, it may not be explicit in its disclosure.
	Analogous art Grason discloses receiving, as part of the sharing workflow, a second user input specifying at least one member to be included in a first group or a change to be made to the first group (see at least   [0062] – [0063] ... For example, selection of the Manage Site Users link 850 provided in FIG. 8 displays a page shown in FIG. 13. Here, members for the project team associated with the workspace site may be added, edited, or deleted.  [0063] To add a new member to the team, a search of the directory of an enterprise may be performed by specifying name information for a user into input boxes 1310 or by inputting the member's UID into the appropriate input box 1320. For preexisting team members, a member's User Role may be changed (e.g., going from member to administrative user, going from guest to team member, etc.) by selecting the member from a drop down menu of members 133 0 and selecting the Edit User Role button 1350); see further [0066] Referring back to FIG. 8, selection of the ManageTeam Member List 860 causes a page shown in FIG. 14 to be displayed, in one embodiment. This page provides the ability to view a list of users that can be added as team members; the ability to view team members and their associated contact information ( e.g., name, title, email, iPager®, phone number; the ability to click on team members name to link to directory XXX to retrieve and reveal additional information on the individual; the ability to click to send an email or send a pager message (''iPage") to an individual; and the ability to send an email or to send pager messages ("iPage") to the entire team list, and ability to download a soft copy of the team list for printing or distribution). 
	It would have been obvious to one of ordinary skill in the art to include in the UI for scheduling an sharing a workspace of Gudipaty the input adding a member or modifying a group as taught by Grason since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of receiving input from a user to add a member or modify the group using a dropdown menu on the UI.
	Grason, as combined with Gudipaty further discloses causing the first group to be created or changed in accordance with the second user input (see at least [0063] To add a new member to the team, a search of the directory of an enterprise may be performed by specifying name information for a user into input boxes 1310 or by inputting the member's UID into the appropriate input box 1320. For preexisting team members, a member's User Role may be changed (e.g., going from member to administrative user, going from guest to team member, etc.) by selecting the member from a drop down menu of members 1330 and selecting the Edit User Role button 1350)).
	Gudipaty, as combined with Grason, further discloses receiving a user request, as part of the sharing workflow, to share the collaboration project with the first group (see at least  [0034]... Alternatively, the meeting may be initiated directly from a shared workspace user interface where the shared content is listed (as discussed below in conjunction with FIG. 5) [Examiner noting that initiating a meeting from a shared workspace is a request to share the project or workspace with a group]) ; and 
	causing, in response to the user request to share the collaboration project, an invitation to access the collaboration project to be sent to each member of the first group (see at least [0037] As mentioned previously, an online meeting integrated with a shared workspace may be initiated from any application associated with the shared workspace. For example, a word processing application may be configured to initiate an online meeting and automatically associate the meeting with a currently open document ( or family of documents). A scheduling application is another example application for initiating an online meeting and an intuitive one. UI 300 of the scheduling application includes a standard user controls bar 342 with icons and drop-down menu selections for various tasks such as controls for creating an appointment, initiating a meeting invitation, setting various attributes of an appointment, opening a calendar, and so on . In the example screenshot of FIG. 3, a meeting invitation has been initiated).

Claims 15 and 17 recite a computer readable medium performing the same steps as found in claim 1, and are rejected using the same rationale.   Further, Gudipaty at [0064] disclose a computer-readable storage media having stored thereon multiple instructions that, responsive to execution by the processor, cause the processor to perform operations. 

In respect to claim 2, the combined invention of Gudipaty and Grason disclose the method as recited in claim 1 (see Id.), Grason further disclosing wherein the group management option comprises a group creation option, and wherein the second user input specifies at least one member to be included in the first group (see at least [0062] – [0063] ... For example, selection of the Manage Site Users link 850 provided in FIG. 8 displays a page shown in FIG. 13. Here, members for the project team associated with the workspace site may be added, edited, or deleted.  [0063] To add a new member to the team, a search of the directory of an enterprise may be performed by specifying name information for a user into input boxes 1310 or by inputting the member's UID into the appropriate input box 1320. For preexisting team members, a member's User Role may be changed ( e.g., going from member to administrative user, going from guest to team member, etc.) by selecting the member from a drop down menu of members 133 0 and selecting the Edit User Role button 1350); see further  [0066] Referring back to FIG. 8, selection of the ManageTeam Member List 860 causes a page shown in FIG. 14 to be displayed, in one embodiment. This page provides the ability to view a list of users that can be added as team members; the ability to view team members and their associated contact information ( e.g., name, title, email, iPager®, phone number; the ability to click on team members name to link to directory XXX to retrieve and reveal additional information on the individual; the ability to click to send an email or send a pager message (''iPage") to an individual; and the ability to send an email or to send pager messages ("iPage") to the entire team list, and ability to download a soft copy of the team list for printing or distribution).

In respect to claim 7, the combined invention of Gudipaty and Grason disclose the method as recited in claim 1 (see Id.)  Grasson further disclosing further comprising receiving user input, as part of the sharing workflow, indicating whether members of the first group or only the project owner can edit the first group (see at least [0063]... For preexisting team members, a member's User Role may be changed ( e.g., going from member to administrative user, going from guest to team member, etc.) by selecting the member from a drop down menu of members 133 0 and selecting the Edit User Role button 1350).

Claim 19 recites a computer readable medium performing the same steps as found in claim 7, and is rejected using the same rationale

In respect to claim 8, the combined invention of Gudipaty and Grason disclose the method as recited in claim 1 (see Id.), Gudipaty further disclosing wherein the collaboration project comprises digital content being created or edited (see at least [0030] A shared workspace service according to a preferred embodiment coordinates with an online meeting application 222 or includes within itself integrated online meeting functionality. Through the integrated online meeting functionality, meetings can be organized based on selected content from the shared workspace (e.g. selection of participants or invitees, inclusion of documents to be viewed or modified during the meeting, etc.). Any changes made to content within the
shared workspace, any newly created content (e.g. whiteboard capture images, new documents), and even a recording (audio, video, or textual) of the meeting itself can be integrated into the shared workspace automatically. The integration may include versioning and/or archiving of content affected by the meeting, linking of content through the meeting, maintenance of a history of meetings linked with associated documents, and processing of content affected by the online meeting ( e.g. newly created content, modified content, and meeting records) for reusability and searchability within the shared workspace).

Claim 20 recites a computer readable medium performing the same steps as found in claim 8, and is rejected using the same rationale.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gudipaty et al. (U.S. 2016/0112476, hereinafter Gudipaty), in view of Grason et al. (U.S. 2013/0174229, hereinafter Grason), in further view of Switzer et al. (U.S. 2006/0221858, Switzer).
	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gudipaty et al. (U.S. 2016/0112476, hereinafter Gudipaty), in view of Grason et al. (U.S. 2013/0174229, hereinafter Grason) ), in further view of Switzer et al. (U.S. 2006/0221858, Switzer).

In respect to claim 3, the combined invention of Gudipaty and Grason disclose the method as recited in claim 2 (see Id.), however they may not explicitly disclose the method further comprising: receiving, as part of the sharing workflow, user input specifying a name of the first group; and causing the name of the first group to be saved as associated with the first group.
	Analogous art Switzer discloses receiving, as part of the sharing workflow, user input specifying a name of the first group; and causing the name of the first group to be saved as associated with the first group  (see at least [0131] FIG. 9 shows an interface 901 for creating a group. Interface 901 may include a space 902 for receiving a group name...).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the naming of the groups or teams of Switzer with the team or group creation in the combined invention of Gudipaty and Grason. 
Thus, the simple combination of one known element with another producing a predictable result of applying a name to the groups or teams in order to keep track of each separate team renders the claim obvious. 
	
Claims 16 and 18 recite a computer readable medium performing the same steps as found in claims 1 and 3, and is rejected using the same rationale [Examiner noting that claim 18 recites “at least one from the following: adding a member to the group, changing a name of the group”, both of which are covered in claims 1 and 3]. 


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gudipaty et al. (U.S. 2016/0112476, hereinafter Gudipaty), in view of Grason et al. (U.S. 2013/0174229, hereinafter Grason), in further view of Goyal et al. (U.S. 2018/0205676, hereinafter Goyal).
	Claims 10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gudipaty et al. (U.S. 2016/0112476, hereinafter Gudipaty), in view of Grason et al. (U.S. 2013/0174229, hereinafter Grason) ), in further view of Goyal et al. (U.S. 2018/0205676, hereinafter Goyal).

In respect to claim 4, the combined invention of Gudipaty and Grason disclose the method as recited in claim 1 (see Id.), Grason further disclosing wherein the group management option comprises a group editing option (see at least  [0062] In addition to site capabilities, management tools involving determining which people visit the site and how they use site data is provided, in some embodiments. For example, selection of the Manage Site Users link 850 provided in FIG. 8 displays a page shown in FIG. 13. Here, members for the project team associated with the workspace site may be added, edited, or deleted), and the method further comprising:  
	receiving, as part of the sharing workflow, user input specifying one or more changes to make to the [second] group; and causing the one or more changes to be made to the [second] group (see at least [0064] To delete a user from the team, the name of the user may be selected from a dropdown menu of members 1360 and the Delete User button 1370 may be selected. Additional interface windows or pages may then be displayed to complete the editing or deletion processes).
	Grason, as combined with Gudipaty strongly suggests a second group (see at least [0065], noting the terms ‘teams’ and ‘subteams’, which shows that there are multiple teams that can be selected), however the combined invention of Gudipaty and Grason may not explicitly  disclose a second group. 
	Analogous art Goyal discloses multiple groups, i.e. a second group (see at least [0016] In embodiments, the group creation data defines multiple new messaging groups to be created, wherein multiple new messaging groups are created using placeholder identifiers; see further [0070] At step S4, the group manager 209 creates a new messaging group(s), using the set of email addresses received in the group creation data 206 as placeholder identifiers for at least any participants in that group who have not already linked their messaging accounts 214 (and hence their mobile numbers uID.1) to their member accounts 224 at that time. That is, the set of email addresses are stored as placeholder IDs in the first computer storage 146 of the messaging system 142. For example, a new, unique group ID may be created for the new group 216 (or for each new group), that is stored in association with the set of placeholder IDs).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the multiple groups or teams, i.e. a second group, of Goyal with the teams or subteams found in the combined invention of Gudipaty and Grason. 
Thus, the simple combination of one known element with another producing a predictable result of making changes to any and all existing  groups or teams renders the claim obvious. 

Claim 10 recites a system performing the same steps as found in claims 1 and 4, and is rejected using the same rationale.
Claims 11 and 12 recite a system performing the same steps as found in claims 1, 4, and 7, and are rejected using the same rationale.
Claim 14 recites a system performing the same steps as found in claims 1, 4, and 8, and is rejected using the same rationale.

In respect to claim 5, the combined invention of Gudipaty, Grason and Goyal disclose the method as recited in claim 4 (see Id.), Goyal further disclosing the first group being different than the second group (see at least [0016] and [0070], noting ‘groups’ implies more than one separate group). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gudipaty et al. (U.S. 2016/0112476, hereinafter Gudipaty), in view of Grason et al. (U.S. 2013/0174229, hereinafter Grason), in further view of Goyal et al. (U.S. 2018/0205676, hereinafter Goyal), in further view of Hadfield (U.S. 2009/0222743).
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gudipaty et al. (U.S. 2016/0112476, hereinafter Gudipaty), in view of Grason et al. (U.S. 2013/0174229, hereinafter Grason) ), in further view of Goyal et al. (U.S. 2018/0205676, hereinafter Goyal) , in further view of Hadfield (U.S. 2009/0222743).

In respect to claim 6, the combined invention of Gudipaty, Grason and Goyal disclose the method as recited in claim 4 (see Id.), and while the combined invention of Gudipaty, Grason and Goyal disclose the one or more changes to the groups (see Id.), they may not explicitly disclose the one or more changes including deleting the second group.
	Analogous art Hadfield discloses the one or more changes including deleting the second group (see at least [0047] At 117, the owner of a team may delete the team at any time.  In this case, the information associated with the team is deleted, and members of the team no longer have access to information associated with the team).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that deleting a team or group, of  Hadfield with the modification of teams found in the combined invention of Gudipaty, Grason, and Goyal. 
Thus, the simple combination of one known element with another producing a predictable result of deleting  groups or teams that are no longer needed or no longer in use renders the claim obvious. 

Claim 13 recites a system performing the same steps as found in claims 1 and 6, and is rejected using the same rationale.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gudipaty et al. (U.S. 2016/0112476, hereinafter Gudipaty), in view of Grason et al. (U.S. 2013/0174229, hereinafter Grason), in further view of Schwartz et al. (U.S. 2012/0030729, hereinafter Schwartz).

In respect to claim 9, the combined invention of Gudipaty and Grason disclose the method as recited in claim 1 (see Id.), however they may not disclose further comprising, as part of the sharing workflow, setting a permission for the first group indicating that the first group is private and is accessible only to the project owner.
	Analogous art Schwartz discloses further comprising, as part of the sharing workflow, setting a permission for the first group indicating that the first group is private and is accessible only to the project owner (see at least [0300] The first step for the team membership as a whole is to collect all  relevant information, and to tag it appropriately.  Tagging is used on  information elements to permit the automated analytic to reference  tagged items  as item classes for various purposes, such as filtering for view suppression,  references in rules used to assign weightings, decisions about which QC  matrices to assign to which groups, etc. Tagging of relevant information is usually done at the time the information is entered into the system, but an appropriately privileged team member, such as the project owner, can add or  remove tags at any time there is need to do so.  ...  Where viewing or manipulation of relevant information must be restricted to a specific group or groups, members of the group or groups perform the information entry and tagging.  When viewing and manipulation is permitted by all investigation team members, any analyst can enter and tag relevant information, unless there is a privilege restriction that prevents it.  For example, the project owner could create a rule that permits relevant information to be entered only by the project owner, or only by a member of an "admin" group, or by a special "information entry" group.  By defining privileges and restrictions using groups and rules set up for each project, great flexibility is made available for permitting or restricting capabilities on a project by project basis.  Each project can be set up as its needs dictate).
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is private setting of Schwartz with the role designation of users found in the combined invention of Gudipaty and Grason. 
Thus, the simple combination of one known element with another producing a predictable result of limiting access to admins or project owners to prevent unauthorized changes to a team or to any information in a workspace renders the claim obvious. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        


    
        
            
    

    
        1 See, e.g. Fairwarning IP, LLC v. Iatric Systems, Inc. (No. 15-1985, (Fed. Cir. Oct. 11, 2016)), in which it was held that  the instant claims invoke the computer as a tool where any purported improvements come from the capabilities of a general-purpose computer, rather than the patented method itself.
        
        2 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        3 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        4 Examiner noting Applicant’s specification states, at [0017], that “The sharing workflow allows the user to identify one or more other users with which to share the collaboration project. As part of the sharing workflow, the user can input a request via the collaboration system UI to manage ( e.g., create or edit) a group”.
        
        5 Examiner noting Applicant’s specification states, at [0034], that “The group management system 206 implements functionality to allow ad hoc group management within the collaboration project sharing workflow. This ad hoc  group management can include various management operations, such as creation of a group, editing of a group ( e.g., changing members of a group, changing permissions of a group), and so forth”.